Case 1:20-cv-00113-RLY-DLP Document 46 Filed 06/22/20 Page 1 of 4 PageID #: 309



                                          ~~pi re

  June 17, 2020


  BLEEKE DILLON CRANDALL
  Attn: Ms. Barbara Meyer
  8470 Allison Point Blvd, Ste 420
  Indianapolis, IN 46250-4365

  VIA EMAIL TO: barbara@bleekedilloncrandall.com

  RE:         Tyler Bale, DOB: 11/30/84
              Your file#: 538-52459

  Dear Ms. Meyer:

  As a response to your letter dated 5/26/20 (a copy of which is attached), please be advised
  that Aspire Indiana cannot release the records requested.

  In a diligent effort to preserve the confidentiality of our clients' personal information, Aspire
  Indiana relies on LC. 16-39-3-3. This statute outlines the procedure necessary to obtain
  mental health records without the patient's written consent. A copy of our release is also
  attached.

  As noted below, I am furnishing a copy of this letter ofresponse to the Court and to all
  attorneys of record (via email) as indicated on your Certificate of Service accompanying the
  Request For Production Of Documents To Non-Party.

  Sincerely,

  Deborah Archer-Privacy Officer
  Medical Records Department
  (765) 641-8295 phone
  (765) 622-;74-l-S-fax---._
         ,,,,......
                             .   '


        .•/
                                     \j
  cc:   <
               x;--~al"l7~~~~e;;:;rman

              Mr. James J. Harrington, IV
              Mr. Jeb A. Crandall
              Mr. Donald B. Kite, Sr.




  Electronically   Sig~c:JOeBton!tl'l~P..ilN"iW(l9 0~-66i!Cl7~SPIREindiana.org
Case 1:20-cv-00113-RLY-DLP Document 46 Filed 06/22/20 Page 2 of 4 PageID #: 310




                    BleekeDillonCrandall
                              ATTORNEYS
                                                                                               barbara@bleekedilloncrandall.com
 May26, 2020

 Aspire Indiana Health
 2506 Willowbrook Pkwy., Suite 300
 Indianapolis, IN 46205

 Re:                                 Patient:               Tyler A. Bale
                                     DOB:                   11-30-84
                                     Our File#:             538.52459
 Dear Medical Records:

         Please be advised that this law firm represents a Defendant in an action currently pending
 before the U.S. District Court. I am in the process of compiling medical records and to that end I
 am enclosing a Non-Party Request and Subpoena. Pursuant FRCP 34(C), please forward a
 complete and certified copy of Tyler Bale's complete chart as outlined in the Non-Party
 Request:

  1. All Medical records for all dates of service, such as history and physical, consultation notes,
  inpatient, outpatient, emergency room treatment, orders, progress notes, nurse's notes, social
  worker records, treatment plans, admission records, discharge summaries, documents,
  correspondence (e-mails, letters, facsimiles, etc.), test results, statements questionnaires/histories,
  photographs, x-rays, radiology films and CDs, videotapes, telephone messages, and records
  received by other medical providers), within 30 days from the date of this letter. A Certification
  of Records is also enclosed for your use in returning the records to our office. If copying costs
  exceed or are anticipated to exceed $100.00, fee approval must be received from this office
 first.

       Should you anticipate any difficulty in providing this information, please call or email me
 immediately. Thank you for your assistance in this matter.




                                                                      Paralegal
 Enclosures

 HIPAA ADVISORY: On 5-18-20 the above notice was sent to the attorney for the individual who is subject of the
 health information requested and this notice includes sufficient information about the litigation in which the
 information is required to permit an objection to be made. In the event Bleeke Dillon Crandall, P.C. receives an
 objection you will be immediately notified.




                             8470 Allison Pointe Boulevard, Suite 420 I Indianapolis, IN 46250-4365
                             317.567.2222 I 317.567.2220 Fax I www.bleekedilloncrandall.com
Case 1:20-cv-00113-RLY-DLP Document 46 Filed 06/22/20 Page 3 of 4 PageID #: 311




                                CERTIFICATION OF RECORDS


  PATIENT'S NAME:               Tyler A. Bale
  PATIENT'S DOB:                11-30-84
  PATIENT'S SSN.:               xxx-xx-xxxx

  PATIENT'S MEDICAL RECORD NO.:            ----~-~~~




         The copies of records for which this certification is made are true and complete

  reproductions of the original or microfilmed records that are housed at Aspire Indiana Health.

  The original records were made in the regular course of business, and it was the regular course of

  Aspire Indiana Health to make the records at or near the time of the matter recorded. This

  certification is given pursuant to IC 34-43-1-5, and/or Federal Rules of Civil Procedure Rule 44,

 Federal Rules of Evidence Rule 901, by custodian of the records in lieu of the custodian's

 personal appearance.



 NUMBER OF PAGES SENT:           ------


                                                      Medical Records Custodian
                                                      Aspire Indiana Health




                                                      Date
                                  Case 1:20-cv-00113-RLY-DLP Document 46 Filed 06/22/20 Page 4 of 4 PageID #: 312




   j
                                                                                                          I f\J [) it}:!~·~ {H1~!~ F~c-.··~t:ff~:::~
                                                                                                                                            1




                                                                                                          .tr·:1           -·~it.it:;
                 ~ J /   ,,
            "'           -                                                                                ~~   _..,.,,.
                                                                                                          ..L?-.:.:-;.i
                                                                                                                            'II~   ~



                                                                                                                           ~_.:it,~j
                                                                                                                                       4' J

                                                                                                                                       l '.•1


~~pi re                                                                                                   F'.·!..,,1        >· :L
9615 East 148th Street, Suite 1
Noblesville, IN 46060




                                  RECEIVED
                                  JUN 19 2020                l{5 ·v t Sfh"ct (' uttv f-
                               U.S. CLERK'S OFFICE
                              INDJANAPous. JNDlANA
                                                           5cu fft.e,r- 0 ])rsJr(cf- cf IAd(c,rtd
                                                           4 & Cas r 9h~D ~JtreeJ-
                                                            1r'\J, i dY\c/po /,' .s IN 4-cP Z D4

                                                     :::~f:::;2()::~~:t.:   :i. =::H::::_:i ::::::::::S                   iJ; jjiii jj1jJji1d1 ii j i j j ;i; i; j ;iii 111jiiji1i Jijp jill; j1jiji ni:
